Citation Nr: 9904770	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  95-32 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from March 1968 to December 
1971.  This appeal arises from a September 1994 rating 
decision of the Department of Veterans Affairs (VA), North 
Little Rock, Arkansas, regional office (RO).  That rating 
decision, in part, granted service connection for post-
traumatic stress disorder, and assigned a 10 percent 
evaluation from April 1993.  The veteran expressed 
disagreement with that evaluation.

In July 1997, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  Subsequently, an August 
1998 rating action continued the prior denial.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  During the period from April 19, 1993, to July 8, 1998, 
the veteran's service connected post-traumatic stress 
disorder was manifested by anxiety, flashbacks, nightmares 
varying from two to three times per week to two to three 
times per month, increased startle response, and avoidance of 
crowds.  These symptoms produced no more than definite (more 
than moderate but less than rather large) social and 
industrial impairment.

3.  Since July 9, 1998, the veteran's service connected post-
traumatic stress disorder is currently manifested by 
nightmares once or twice per month, increased startle 
response, and avoidance of crowds.  These symptoms produce no 
more than mild social and industrial impairment.

4.  Since July 9, 1998, the veteran's service connected post-
traumatic stress disorder causes occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; the current 
medical findings do not indicate the presence of depressed 
mood, panic attacks, suspiciousness, chronic sleep 
impairment, or memory loss.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, and not in 
excess thereof, for post-traumatic stress disorder from April 
19, 1993, to July 8, 1998, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Code 9411 (1995).

2.  The criteria for an evaluation in excess of 10 percent 
for post-traumatic stress disorder since July 9, 1998, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, Code 9411 (1995 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  All relevant 
facts have been properly developed and no further assistance 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service connection for post-traumatic stress disorder was 
granted in September 1994.  A 10 percent evaluation was 
assigned from April 19, 1993.  That evaluation has been 
continued in subsequent rating actions.  The veteran contends 
that he is entitled to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The veteran's post-traumatic stress 
disorder is rated under code 9411.  Under the criteria in 
effect at the time the veteran expressed disagreement with 
his initial disability rating in November 1994, a 10 percent 
evaluation contemplated less than the criteria for the 30 
percent evaluation, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation required definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required that 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation required either virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1995). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 1991).

Outpatient treatment records dated from April 19, 1993, to 
July 1993, described flashbacks.  A November 1993 
psychological assessment noted post-traumatic stress 
disorder.

A VA psychiatric examination was conducted in June 1994.  The 
veteran stated that he took two psychotropic medications.  He 
stated that he was not doing very good.  He reported two or 
three flashbacks per month, and nightmares two to three times 
per week, and numerous intrusive thoughts of the war, 
particularly while working.  The veteran worked as a heavy 
equipment operator.  He did not like to be in crowds or watch 
war movies.  The veteran stated that he lived alone and that 
his girlfriend recently left him.  He did not visit anyone 
except his parents.  He drank about two or three beers per 
day.  On examination, the veteran was anxious.  There was no 
memory impairment.  Insight and judgment were adequate.  The 
veteran denied suicidal ideation.  The diagnosis was post-
traumatic stress disorder, chronic.

A VA psychiatric examination was conducted in May 1995.  The 
veteran reported that he was nervous just about all the time.  
He stated that he experienced flashbacks to events in 
Vietnam, and nightmares two to three times per month.  The 
veteran was working, but did not visit people or date because 
he could not handle it.  He drank two to three beers per day.  
On examination, the veteran was affable and somewhat anxious.  
There was no gross impairment of memory observed.  The 
diagnoses were chronic post-traumatic stress disorder and 
alcohol abuse.

The medical evidence of record for the period from April 19, 
1993 to May 1995, shows definite (more than moderate but less 
than rather large) impairment of social and industrial 
capacity due to post-traumatic stress disorder during that 
period.  The veteran was able to work, but he was unable to 
maintain a relationship with his girlfriend and did not 
socialize with anyone other than his parents.  See Fenderson 
v. West, U.S. Vet. App. No. 96-947, slip op. at 7-9 (Jan. 20, 
1999) (at the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found).  

The evidence at that time did not demonstrate the 
considerable level of impairment necessary for a 50 percent 
evaluation; the veteran maintained employment during that 
period, as well as relationships with his parents. 

July 9, 1998 to Date

New criteria with respect to rating psychiatric disorders 
became effective November 7, 1996, and were published in the 
Federal Register of October 8, 1996 (61 Fed.Reg. 52695-
52702).  Under those criteria, a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is appropriate where 
the evidence shows occupational and social impairment with 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
The current 10 percent evaluation is appropriate where the 
evidence shows occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. Part 4, Diagnostic Code 9411 (1998).

The veteran disagreed with the initial evaluation of his 
disability in March 1994.  The Court of Veterans Appeals 
(Court) has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
Board is unable to state that either the new or the old 
regulations are more favorable to the appellant in this 
particular case, his claim will be addressed under both.

Subsequent to the change in regulation, the most recent VA 
psychiatric examination was conducted on July 9, 1998.  The 
veteran described his current functioning as fine.  He 
reported that he received no mental health treatment or 
psychotropic medications.  The veteran stated that his 
nightmares were not like they used to be, and only occurred 
once or twice per month.  He denied intrusive thoughts of the 
war.  The veteran reported that he was startled by fireworks 
and sudden noises, and he avoided crowds and war movies.  The 
veteran lived alone, and stated that his three marriages had 
ended in divorce because his wives had been frightened of 
him.  He had worked for several months training thoroughbreds 
one half of the day.  He did not have any problems at work.  
The veteran reported drinking a 12-pack of beer per night.  
He had been seeing his girlfriend for four years; he 
described the relationship as great, and wished she would 
move closer to him.  The veteran reported that he visited 
with several friends.  

On examination, the veteran was casually groomed and 
conversed readily with the examiner.  He displayed some 
anxiety early in the examination, but by the end of the 
interview no significant anxiety was noted and he was quite 
relaxed.  The veteran's mood was anxious at times and 
euthymic at others.  Affect was appropriate to content.  The 
veteran's thought processes and associations were logical and 
tight and no loosening of associations or confusion was 
noted.  No gross impairment in memory was observed and the 
veteran was oriented in all spheres.  The veteran did not 
complain of hallucinations, and no delusional material was 
noted during the examination.  Insight and judgment were 
adequate.  Suicidal ideation was noted by history.  There was 
no homicidal ideation.  The impression was post-traumatic 
stress disorder, chronic.  The Global Assessment of 
Functioning (GAF) was 65.  The examiner noted that the 
veteran had relatively mild symptoms with some difficulty in 
social and occupational functioning.  He did not find 
evidence that the veteran's post-traumatic stress disorder 
symptoms interfered with his ability to work.

The evidence of record indicates that the veteran's post-
traumatic stress disorder has improved significantly in the 
past three years.  While he continues to report avoidance of 
crowds and war movies, he had noticed a reduction in the 
intensity and frequency of his nightmares.  He now had no 
problems at work, he visited friends regularly, and he had a 
good long-term relationship with his girlfriend.  The most 
recent evidence demonstrates that the veteran's post-
traumatic stress disorder causes occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; the current 
medical findings do not indicate the presence of depressed 
mood, panic attacks, suspiciousness, chronic sleep 
impairment, or memory loss.  Accordingly, the Board finds 
that the criteria for a 30 percent evaluation for post-
traumatic stress disorder under the new criteria have not 
been met.  38 C.F.R. Part 4, Diagnostic Code 9411 (1998).

Considering the veteran's current disability under the 
regulations in effect at the time the veteran's claim for 
increase were filed, the Board notes that the recent 
examination findings show mild impairment of social and 
industrial impairment due to post-traumatic stress disorder, 
which is contemplated by the current 10 percent evaluation.  
The weight of the evidence simply does not demonstrate more 
than a mild level of post-traumatic stress disorder 
symptomatology.  The definite ("more than moderate but less 
than rather large") level of impairment necessary for a 30 
percent evaluation has not been demonstrated; the veteran 
reported no problems at work, and he maintains friendships as 
well as a good relationship with his girlfriend. 

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 10 
percent under either the old or the new regulations governing 
the rating of post-traumatic stress disorder, for the period 
beginning on July 9, 1998.  38 C.F.R. Part 4, Code 9411 (1995 
& 1998).










	(CONTINUED ON NEXT PAGE)


ORDER

A disability evaluation of 30 percent, and not in excess 
thereof, for post-traumatic stress disorder, from April 19, 
1993, to July 8, 1998, is granted.

A disability evaluation in excess of 10 percent for post-
traumatic stress disorder, for the period beginning July 9, 
1998, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

